Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 15-2038

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                          PEDRO WIPP-KELLEY,

                        Defendant, Appellant.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO
         [Hon. Francisco A. Besosa, U.S. District Judge]



                              Before
                 Torruella, Lipez, and Thompson,
                         Circuit Judges.




     Luz M. Ríos-Rosario on brief for appellant.
     Rosa   Emilia  Rodríguez–Vélez,   United   States   Attorney,
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Tiffany V. Monrose, Assistant United
States Attorney, on brief for appellee.



                             March 17, 2017
             THOMPSON, Circuit Judge.

                                     Preface

             Pedro Wipp-Kelley ("Wipp") pled guilty — without a plea

agreement — to conspiring to possess cocaine with intent to

distribute, possessing cocaine with intent to distribute, and

possessing    a    firearm    "in    furtherance"       of   a   drug-trafficking

offense.1    The district judge accepted his plea and later sentenced

him to 180 months in prison — a sum made up of two concurrent terms

of 120 months for each drug offense (the mandatory minimum), plus

a consecutive term of 60 months for the firearm offense (also the

mandatory minimum).          Now before us, he insists that the judge

slipped by accepting a plea that was neither knowing nor voluntary.

Reviewing    for   plain     error   —    which   the   parties    agree   is   the

governing standard — we see no reason to reverse.2




     1 We draw the relevant facts from the unobjected-to parts of
the presentence report and the transcripts from the relevant court
hearings. See, e.g., United States v. Hudson, 823 F.3d 11, 13 n.1
(1st Cir. 2016).
     2 To establish plain error — a famously difficult-to-satisfy
standard — a defendant must show "error, plainness, prejudice to
[him,] and the threat of a miscarriage of justice." See United
States v. Torres–Rosario, 658 F.3d 110, 116 (1st Cir. 2011); see
also Puckett v. United States, 556 U.S. 129, 142 n.4 (2009). In
the context of this case, prejudice requires a showing of "a
reasonable probability that, but for [the judge's] error, [Wipp]
would not have entered the plea."     United States v. Domínguez
Benítez, 542 U.S. 74, 76 (2004).
                                         - 2 -
                                   Analysis

             A valid guilty plea must be knowingly, intelligently,

and voluntarily made.         See United States v. Ocasio-Cancel, 727

F.3d 85, 89 (1st Cir. 2013); see also Fed. R. Crim. P. 11.                  Before

accepting a guilty plea, the judge must address the defendant in

open court and inform him of his rights, the nature of the charges,

and the possible penalties.          See Fed. R. Crim. P. 11(b).                 Wipp

thinks   that   his    plea   is   invalid    because     the    judge     did    not

adequately explain the elements — particularly the mens rea element

— of the charged crimes.       He of course bears the burden of showing

that the judge plainly erred. See, e.g., United States v. Almonte-

Nuñez, 771 F.3d 84, 89 (1st Cir. 2014).            And he falls way short of

doing so.

             Rule 11 does not require a judge "either to spout a fixed

catechism or to use a set of magic words."           United States v. Jones,

778   F.3d   375,     382   (1st   Cir.   2015).     It       does   not   "demand

explanations of the technical intricacies of the charges in the

indictment."    Id. (quotation marks omitted).            And it does not call

on the judge to "be precise to the point of pedantry" when

"touch[ing] all of the appropriate bases."              Id.




                                     - 3 -
               With that in mind, we look at what the judge here said,

starting first with his comments on the conspiracy charge:3

       Mr. Wipp, you're charged in . . . Count One that . . .
       you and the other defendants charged in the indictment
       knowingly and intentionally combined, conspired, and
       agreed, together and with each other, and with other
       persons known and unknown to the grand jury, to possess,
       with the intent to distribute, . . . more than five
       kilograms of a mixture or substance containing a
       detectable amount of cocaine.

Wipp provides no convincing reason why this was error, say nothing

of plain error, especially since our caselaw confirms that to prove

this       charge,    the   government   would   have   to   show   that   "(1)   a

conspiracy existed; (2) [Wipp] had knowledge of the conspiracy;

and    (3)     [he]    knowingly   and    voluntarily    participated      in   the

conspiracy."          United States v. Delgado-Marrero, 744 F.3d 167, 190

(1st Cir. 2014) (quotation marks omitted).               He does not say, for

example, what more the judge had to say.                The net result is that

he simply has not done enough with this issue to win on plain-

error review.         See generally United States v. Jones, 748 F.3d 64,

69, 70 (1st Cir. 2014) (explaining that plain error is "a very

stiff standard," adding that plain error is an "indisputable"

error, given controlling precedent).




       3
       The emphases in all quotes from here on out are ours, by
the way.
                                         - 4 -
             The same goes for his beef with the judge's comments on

the drug charge.     "And in Count Two," the judge noted,

     you're charged that . . . you and the other defendants
     charged in the case, aiding and abetting each other,
     knowingly and intentionally possessed, with intent to
     distribute, five kilograms or more of a mixture or
     substance containing a detectable amount of cocaine.

Wipp again offers no persuasive reason to second-guess what the

judge said, particularly since our caselaw also confirms that to

prove this charge, the government would have to show that he

"knowingly     and   intentionally     possessed,   either   actually   or

constructively, a controlled substance with the specific intent to

distribute."     See United States v. Bobadilla-Pagán, 747 F.3d 26,

32 (1st Cir. 2014).      So just like before, he fails to clear the

"high" plain-error "hurdle."      See United States v. Hunnewell, 891

F.2d 955, 956 (1st Cir. 1989); see also Jones, 748 F.3d at 70.

             Ditto   regarding   his   complaints   about    the   judge's

firearm-charge comments.     "[A]s charged in Count Three," the judge

explained to Wipp,

     you knowingly and intentionally possessed a .40 caliber
     . . . Smith and Wesson pistol, . . . and two magazines
     containing 24 rounds of . . . ammunition in furtherance
     of a drug-trafficking crime, . . . which is what is
     charged in Count One, the conspiracy to possess, with
     intent to distribute, five kilograms or more of a mixture
     or substance containing a detectible amount of cocaine.

Here too Wipp gives no compelling reason why these comments sink

to the level of plain error, especially since our caselaw further

                                  - 5 -
confirms that to prove this charge, the government would have to

show that he "(1) committed a drug trafficking crime; (2) knowingly

possessed a firearm; and (3) possessed the firearm in furtherance

of the drug trafficking crime."      Bobadilla-Pagán, 747 F.3d at 35

(quotation marks omitted).     Once again, Wipp does not come even

close to meeting his burden under the "oh-so demanding" plain-

error standard.    See United States v. Rodríguez-Soler, 773 F.3d

289, 293 (1st Cir. 2014); see also Jones, 748 F.3d at 70.

            United States v. Figueroa-Ocasio, 805 F.3d 360 (1st Cir.

2015), on which Wipp relies heavily, is distinguishable from our

case on a variety of grounds.      To name just one:   Applying plain-

error review, Figueroa-Ocasio vacated a defendant's guilty plea

because the judge misstated the mens-rea element of the charged

offenses.    Id. at 368-72, 374.    But nothing of the sort happened

here — for the reasons just given.

            Taking a slightly different tack, Wipp insists that the

judge failed to establish a satisfactory factual basis for his

guilty plea on the firearm count.     Specifically, after suggesting

that he legally possessed the pistol, he says the judge "coaxed"

him "into thinking it was sufficient that he merely possessed or

owned" the gun to be guilty of the firearm crime and claims the

government's proffer at the change-of-plea hearing did not link



                                - 6 -
him to that crime.   Looking at this issue through the plain-error

lens, we think his argument is a no-go.

           For starters, Wipp cites no authority — and we know of

none — holding that if you legally possess the firearm in question,

then you cannot be guilty of possessing a firearm in furtherance

of a drug-distribution enterprise.       So this line of attack fails.

See generally United States v. Marcano, 525 F.3d 72, 74 (1st Cir.

2008) (per curiam) (explaining "that plain error cannot be found

in case law absent clear and binding precedent").

           Also, after Wipp said he "had" the pistol "but never

with that intention," the judge asked, "But did you possess it

with the intent, in furtherance of a drug-trafficking crime?"           And

Wipp responded, "Yes."     That dooms this facet of his argument.

           And as for Wipp's suggestion that the government offered

too little to link him to the firearm crime, we say this:              "The

necessary [factual-basis] showing . . . is fairly modest."        United

States v. Ramos-Mejía, 721 F.3d 12, 16 (1st Cir. 2013).           "[T]he

the evidence need not conclusively demonstrate guilt beyond a

reasonable doubt."   Id.    Instead, "the government need only show

a rational basis in fact for the defendant's guilt" — or, to put

the same point differently, "there must be some basis for thinking

that the defendant is at least arguably guilty."         Id. (quotation

marks   omitted).    To    establish   possession   of   a   firearm    "in

                                 - 7 -
furtherance"    of   a   drug-trafficking    crime,      there   must    be    "a

sufficient     nexus"    between   the   firearm   and    the    drug-selling

operation "such that the firearm advances or promotes the drug

crime." Bobadilla-Pagán, 747 F.3d at 35 (quotation marks omitted).

We need not go into every jot of "in furtherance" law here.                   For

present purposes, it suffices to say that in deciding "whether a

sufficient nexus exists," we consider "whether the firearm was

loaded, whether the firearm was easily accessible, the proximity

of the firearm to the drugs, and the surrounding circumstances."

United States v. Pena, 586 F.3d 105, 113 (1st Cir. 2009).               And the

facts proffered by the prosecutor below (and acquiesced in by Wipp)

revealed that Wipp had an "operable" pistol on him during the drug

conspiracy.     The government argues that this shows a sufficient

nexus between the firearm and the drugs to conclude that he was at

least arguably guilty here.        For his part, Wipp cites no cases —

and we are aware of none — suggesting that a judge's decision to

accept a plea in these circumstances constitutes plain error.

Which means he cannot pass the plain-error test.             See Jones, 748

F.3d at 70; Marcano, 525 F.3d at 74.

             The bottom line is that nothing in Wipp's brief leads us

to think there is any error, let alone plain error, lurking among

his plea-related arguments.



                                    - 8 -
            There is one loose end to tie up, however.   In another

argument that débuts here, Wipp accuses the judge of not verifying

that he had read the presentence report and discussed it with his

lawyer.   He says that this shows "how confused and apprehen[sive]"

he "felt towards the district court and his prior defense counsel."

And he claims that this "supports" his "contention that he did not

have a healthy attorney-client relationship . . . with prior

defense counsel" — a "factor" that could support an ineffective-

assistance-of-counsel claim, or so he argues.      But because, to

quote his brief, "the instant record is not sufficiently developed"

on this score, we dismiss this claim, though he can renew it (if

he chooses) via a petition for collateral review in the district

court.    See United States v. Maldonado, 708 F.3d 38, 46 (1st Cir.

2013) (taking that approach in a similar situation).

                             Conclusion

            For the reasons arrayed above, we affirm the judgment

below, without prejudice to Wipp's right to revive his ineffective-

assistance claim on collateral review — naturally, we express no

opinion on the merits of any such claim.




                                - 9 -